        Case 1:19-cr-10080-NMG Document 1894 Filed 06/10/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                        )
                                                 )
                 v.                              )   Criminal No.: 19-10080-NMG
                                                 )
 AMY COLBURN, et al.,                            )
                                                 )
                         Defendants              )
                                                 )

    GOVERNMENT’S STATUS REPORT REGARDING SEPTEMBER 2021 TRIAL

        The government respectfully submits this status report in advance of the June 15, 2021

status conference.

        Assuming it is logistically possible, the government’s strong preference is to proceed

with the 8-defendant trial currently scheduled to begin in September 2021. 1 The government

estimates that its direct case will require approximately 3 weeks. 2

        It is unclear, however, to what extent multi-defendant trials will be conducted in the fall.

Accordingly, if there is lingering uncertainty that an 8-defendant trial will be possible in

September due to COVID restrictions, the government respectfully suggests the following

alternatives in order to provide certainty for the parties, the witnesses, and the Court, and to

ensure an efficient trial in this case:

        1. That the Court schedule an 8-defendant trial as soon as it is logistically possible after

            September.




        1
         At this time, the government is not actively engaged in plea negotiations with any of the
remaining defendants and has no reason to expect that there will be further pleas in this case.
       2
         Assuming an equal amount of time for cross-examination, and several days for opening
and closing statements, the government estimates a total trial length of between six and seven
weeks. That estimate does not include a potential defense case-in-chief.
        Case 1:19-cr-10080-NMG Document 1894 Filed 06/10/21 Page 2 of 2




       2. That the Court conduct a 5-defendant trial of the remaining side-door defendants

           (Abdelaziz, Kimmel, Palatella, Wilson and Zadeh) in September. The government

           notes, however, that this alternative would be no shorter than an 8-defendant trial, in

           part because one of the defendants engaged in the side-door and testing aspects of the

           scheme. It would therefore be a less efficient option.

       3. Finally, if the forgoing alternatives are not possible, that the Court conduct a 3-

           defendant trial of the remaining testing-only defendants (Chen and the Colburns) in

           September.

       Regardless of the Court’s decision, the government respectfully submits that it is in the

interest of justice and efficiency to have certainty about the trial date and the number of

defendants.

                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney


                                      By:     /s/ Stephen E. Frank
                                              Stephen E. Frank


Date: June 10, 2021

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants .

                                              /s/ Stephen E. Frank
                                              Stephen E. Frank
                                              Assistant United States Attorney

Date: June 10, 2021




                                                  2
